Name: Decision No 1/89 of the EEC-EFTA Joint Committee-Common Transit of 3 May 1989 amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: nan
 Date Published: 1989-07-13

 Avis juridique important|21989D0713(02)Decision No 1/89 of the EEC-EFTA Joint Committee-Common Transit of 3 May 1989 amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure Official Journal L 200 , 13/07/1989 P. 0004DECISION N ° 1/89 OF THE EEC-EFTA JOINT COMMITTEE - COMMON TRANSIT of 3 May 1989 amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure, and in particular Article 15 (3) (a) thereof.Whereas Appendix I to the Convention contains, in particular, the provisions on the possibility of changing the office of destination; whereas it is necessary to adapt these provisions to take account also of the case of goods subject to restrictions or duties on exit from the EFTA countries;Whereas the provisions in the Convention between the European Economic Community and the EFTA countries on the simplification of formalities in trade in goods allow authorizations of the use of additional lists; whereas for the purposes of simplification this possibility should be extended to common transit operations; whereas it is therefore necessary to amend Appendix II to the Convention;Whereas the simplified common transit procedure for the carriage of goods by rail by means of large containers is effected under cover of a special transport document which is equivalent to a customs transit document and which is entitled 'TR Transfer Note';Whereas the model of this document has been recently adapted; whereas, moreover nothing prohibits the use of this document by the transport undertaking concerned for all transports carried out even without application of the simplified procedure for common transit;Whereas these reforms necessitate a number of adaptations of a technical nature to the provisions concerning this simplified procedure;Whereas it is necessary to specify the elements which must comprise the authentication of T 2 L documents and, where necessary, T 2 L bis documents, where these are authenticated by the customs authorities of the country of departure;Whereas it is desirable to exempt the authorized consignor from the handwritten signature requirement in respect of T 2 L documents where such documents are produced by an electronic or automatic data-processing system;Whereas it has proved useful to simplify the presentation of certain forms used in the application of the common transit procedure by replacing their multilingual title by a code attributed to each form for the purposes of identifying it, together with the title in the language of the form itself;Whereas Appendix III to the Convention contains the methods of print, completion and use of the forms on which T 1 or T 2 declarations are established; whereas experience has shown the need to clarify some of these provisions; whereas the manual processing of different copies of forms on which T 1 or T 2 declarations are established would be facilitated by a colour marking of these copies; whereas it is therefore appropriate to amend this Appendix,HAS DECIDED AS FOLLOWS:Article 1Appendix I to the Convention is hereby amended as follows:Article 26 (4), third subparagraph is replaced by the following:'However, no such change of office of destination shall be authorized in respect of a T 1 document bearing one of the following endorsements:- Salida de . . . . . . (1) sometida a restricciones- Udfoersel fra . . . . . . (2) undergivet restriktioner- Ausgang aus . . . . . . (3) Beschraenkungen unterworfen- Ã ©AAÃ ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue .^.^.^.^.^.^(4) Ã µÃ °Ã ¯Ã ªaassÃ ¬aaÃ ­Ã § Ã ³aa Ã °aaÃ ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¯Ã ½Ã ²- Export from . . . . . . (5) subject to restrictions- Sortie de . . . . . . (6) soumise Ã des restrictions- Uscita dalla (dall') . . . . . . (7) assoggettata a restrizioni- Verlaten van . . . . . . (8) aan beperkingen onderworpen- Saida da . . . . . . (9) sujeita a restriÃ §Ã µes- Vienti . . . . . . (10) rajoitusten alaista- Ã tflutningur frÃ ¡ . . . . . . (11) hÃ ¡our takmoerkunum- Utfoersel fra . . . . . . (12)underlagt restriksjoner- Utfoersel fraan . . . . . . (13) underkastad restriktioner- Salida de . . . . . . (14) sujeta a pago de derechos- Udfoersel fra . . . . . . (15) betinget af afgiftsbetaling- Ausgang aus . . . . . . (16) Abgabenerhebungen unterworfen- Ã ©AAÃ ®Ã ¯aeÃ ¯Ã ² Ã ¡Ã °ue .^.^.^.^.^.^(17) Ã µÃ °Ã ¯Ã ªaassÃ ¬aaÃ ­Ã § Ã ³aa aaÃ °Ã ©Ã ¢UEÃ ±Ã µÃ ­Ã ³Ã §- Export from . . . . . . (18) subject to duty- Sortie de . . . . . . (19) soumise Ã imposition- Uscita dalla (dall') . . . . . . (20) assoggettata a tassazione- Verlaten van . . . . . . (21) aan belastingheffing onderworpen- Saida da . . . . . . (22) sujeita a pagamento de imposiÃ §Ã µes- Vienti . . . . . . (23) maksujen alaista- Gjaldskyldur Ã ºtflutningur frÃ ¡ . . . . . . (24)- Utfoersel fra . . . . . . (25) belagt med avgifter- Utfoersel fraan . . . . . . (26) underkastad avgifter'(27) This endorsement shall comprise, as appropriateand in the language of the said endorsement, thewords: 'the Community', or 'Austria', or 'Finland', or 'Iceland', or 'Norway', or 'Sweden', or 'Switzerland'.Article 2Appendix II to the Convention is hereby amended as follows: 1. Article 8 is replaced by the following:'Article 81. The competent customs authorities of each country may allow the use, as loading lists within the meaning of Article 1 (2), of lists which do not comply with all the requirements of Article 2 (1), 5 (a) and (9), second and third subparagraphs, and of Article 6.Use of such lists shall only be allowed where:(a) they are produced by firms whose records are based on an electronic or automatic data processing system; and(b) they are designed and completed in such a way that they can be used without difficulty by the competent customs and statistical authorities; and(c) they include for each item the number, kind and marks and numbers of packages, the description of the goods, the country of dispatch/export and the gross mass in kilograms.2. Use, as loading lists as referred to in paragraph 1, of descriptive lists drawn up for the purposes of carrying out dispatch/export formalities may also be allowed even where these lists are produced by firms whose records are not based on an electronic or automatic data-processing system.' 2. The following Article 8a is inserted after Article 8:'Article 8aThe competent customs authorities of each country may allow firms whose records are based on an electronic or automatic data-processing system andwho, by virtue of Article 8, are already authorized touse lists of a special type, to use such lists for T 1 or T 2 operations involving only one type of goods where this facility is made necessary by the computer programmes of the firms concerned.' 3. In the Italian and Portuguese versions Article 38 (3) is replaced by the following in the language concerned:'3. N ° formalities need to be carried out at the office of destination.' 4. Article 44 is replaced by the following:'Article 44Formalities under the T 1 or T 2 procedure shall be simplified in accordance with Articles 45 to 61, for the carriage of goods which the railway authorities effect by means of large containers, using transport undertakings as intermediaries and making use of Transfer Notes referred to for the purposes of this Appendix as "TR Transfer Note''. These operations include, where appropriate, the dispatch of consignments by transport undertakings using modes of transport other than rail, in the country of consignment to the railway station of destination in that country and any transport by sea in the course of the movement between these two stations.' 5. Article 45 (3), first subparagraph, the last sentence is replaced by the following:'This number shall be made up of eight digits preceded by the letters "TR''.' 6. Article 45 (4), second subparagraph, the first sentence is replaced by the following:'The number of lists shall be shown in the box provided for indicating the number of lists at the top right-hand corner of the TR Transfer Note.' 7. Article 61 (1) is replaced by the following:'1. The provisions of Articles 29 to 58 shall not preclude the use of the procedure provided for in Appendix I, in which case Articles 31 and 33 or 47 and 50 shall nevertheless apply.' 8. Article 61 (2) is replaced by the following:'2. In the case referred to in paragraph 1, a reference to the transit document or documents used shall be clearly entered in the box reserved for particulars of accompanying documents, at the time when the International Consignment Note or the International Express Parcels Consignment Note or the TR Transfer Note is filled in. That reference shall specify the type, office of issue, date and registration number of each document used.In addition, sheet 2 of the International Consignment Note or of the International Express ParcelsConsignment Note or sheets 1 and 2 of the TR Transfer Note shall be authenticated by the railway authority responsible for the last railway station involved in the transit operation. That authority shall authenticate the document after ascertaining that carriage of the goods is covered by the transit document or documents referred to.Where the transit operations referred to in paragraph 1 and in the first subparagraph of this paragraph end in an EFTA country, that country may stipulate that sheet 2 of the International Consignment Note or of the International Express Parcels Consignment Note or sheets 1 and 2 of the TR Transfer Note shall be produced at the customs office responsible for the last station involved in the transit operation. That customs office shall authenticate the sheet after ascertaining that carriage of the goods is covered by the transit document or documents referred to.' 9. Article 61 (3) is deleted.10. Article 84 (2) is replaced by the following:'2. The T 2 L document and, where necessary, T 2 L bis document(s) shall be authenticated by the customs authorities of the country of departure on application by the person concerned. The authentication shall comprise the following which should, as far as possible, appear in box C (office of departure) of these documents:(a) in the case of the T 2 L document the name and stamp of the customs office, the signature of the competent official, the date of authentication and either a registration number or the number of the dispatch or export declaration;(b) in the case of the T 2 L bis document the number appearing on the T 2 L document. This number must be inserted either by means of a stamp incorporating the name of the customs office of the country of departure or by hand. In the latter case it must be accompanied by the official stamp of the office.These documents shall be returned to the person concerned as soon as the customs formalities connected with the dispatch of the goods to the country of destination have been completed.'11. In Article 85 (2), the first subparagraph is replaced by the following:'The upper part of the box referred to in Article 6 (b) is intended for the symbol "T 2 L''; the lower part of that box is intended for the authentication by customs as provided for in Article 84 (2) (b).'12. The following Article 92a is inserted afterArticle 92:'Article 92a1. The customs authorities may authorize theauthorized consignor not to sign T 2 L documentsbearing the special stamp referred to in Annex IX to this Appendix and drawn up by an electronic or automatic data-processing system. Such authorization shall be subject to the condition that the authorized consignor has previously given those authorities a written undertaking acknowledging his liability for the legal consequences arising from all T 2 L documents issued bearing the special stamp.'2. T 2 L documents drawn up in accordance with paragraph 1, shall contain in the box reserved for the authorized consignor's signature one of the following forms of wording:- Dispensa de firma- Fritaget for underskrift- Freistellung von der Unterschriftsleistung- AEaaÃ ­ Ã ¡Ã °Ã ¡Ã ©Ã ´aassÃ ´Ã ¡Ã © Ã µÃ °Ã ¯Ã £Ã ±Ã ¡oeÃ - Signature waived- Dispense de signature- Dispensa dalla firma- Van ondertekening vrijgesteld- Dispensada a assinatura- Vapautettu allekirjoituksesta- Undanbegio undirskrift- Fritatt for underskrift- Befriad fraan underskrift'Article 3Annexes II, III, IV and V of Appendix II to the Convention shall be replaced respectively by Annexes A, B, C and D to this Decision.Article 4Appendix III to the Convention is amended as follows:1. In Article 2, the following paragraph is inserted:'1 (a) A colour marking of the different copies of the forms shall be effected in the following manner:(a) on forms conforming to the specimens shown in Annexes I and III:- copies 1, 2, 3 and 5 shall have at the right-hand edge a continous margin coloured repectively red, green, yellow and blue,- copies, 4, 6, 7 and 8 shall have at the right-hand edge a broken margin coloured respectively blue, red, green and yellow;(b) on forms conforming to the specimens shown in Annexes II and IV copies 1/6, 2/7, 3/8 and 4/5 shall have at the right-hand edge a continuous margin and to the right of this a broken margin coloured respectively, red, green, yellow and blue.The width of these margins shall be approximately 3 millimetres. The broken margin shall comprise a series of squares of a side of 3 millimetres, each one separated by 3 millimetres.'2. Annex VII, Title II, under the heading 'Box 8: Consignee', the first subparagraph is replaced by the following:'Enter the full name and address of the person(s) or company(ies) to whom the goods are to be delivered. The Contracting Parties may allow that this box need not be completed where the consignee is established outside the territory of the Contracting Parties.'3. Annex VII, Title II, the text under the heading 'Box 31: Packages and description of goods - Marks and numbers - Container No(s) - Number and kind' is replaced by the following:'Enter the marks, numbers, number and kind of packages or, in the case of unpackaged goods, enter the number of such goods covered by the declaration, orthe word "bulk'', as appropriate; the normal trade description must be entered in all cases; where box 33 "Commodity Code'' must be completed, this description must be expressed in sufficiently precise terms to allow classification of the goods. This box must also show the particulars required by any specific rules (excise duties, etc.). If containers are used, the identifying marks of the containers must also be entered in this box.'4. Annex VII, Title II, the following subparagraph is added under the heading 'Box 35: Gross Mass':'Where a declaration concerns several types of goods, it is sufficient to indicate the total gross mass in the first box 35, the other boxes 35 shall not be completed.'5. Annex VIII, the text under the heading 'Box 31: Packages and description of goods - Marks and numbers - Container No(s) - Number and kind' is replaced by the following:'Enter the marks, numbers, number and kind of packages or, in the case of unpackaged goods, enter thenumber of such goods covered by the document, or the word "bulk'', as appropriate, together with the particulars necessary to identify the goods; the description of the goods means the normal trade description; where box 33 "Commodity Code'' must be completed, this description must be expressed in sufficiently precise terms to allow classification of the goods. This box must also show the particulars required by any specific rules (excise duties, etc.). If containers are used, the identifying marks of the containers should also be entered in this box.'6. Annex VIII, the following subparagraph is added under the heading 'Box 35: Gross Mass':'Where a T 2 L document concerns several types of goods, it is sufficient to indicate the total gross mass in the first box 35, the other boxes 35 shall not be completed.'Article 5Forms shown in Annexes II, III, IV and V of Appendix II to the Convention (transit advice notes, receipts, guarantee certificates, flat-rate guarantee vouchers) and forms shown in Annexes I to IV of Appendix III (single document) which were used prior to the date of entry into force of this Decision may continue to be used until stocks are exhausted, and at the latest until 31 December 1991.Article 6This Decision shall enter into force on 1 July 1989.However, Articles 1, 2 (1), (2), (10), (11) and (12), 3 and4 (2) to (6) shall apply with effect from 1 October 1989.Done at Innsbruck, 3 May 1989.For the Joint CommitteeThe ChairmanO. GRATSCHMAYERANNEX A'ANNEX II>TABLE>ANNEX B'ANNEX III>TABLE>ANNEX C'ANNEX IV>TABLE>>TABLE>ANNEX D'ANNEX V>TABLE>>TABLE>